Case 8:19-cv-02983-MSS-TGW Document 75, Filed 07/21/21 Page 1 of 2 PagelD 695

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

RONALD LECH II,

as Personal Representative of
The Estate of Ronald Lech III,
on behalf of himself and all
others similarly situated,

 

Plaintiff,
v. ~*" CASENo. 8:19-cv-2983-MSS-TGW
STATE FARM LIFE
INSURANCE COMPANY,
Defendant. :
/
ORDER

THIS CAUSE came on for consideration upon the Defendant’s
Motion to Stay Deadlines (Doc. 72). ‘The defendant argues that the deadlines
in the Case Management and Scheduling Order—including and not limited
to discovery deadlines—should be stayed, pending the Court’s ruling on the
Defendant’s Motion for Summary Judgment (Doc. 73). The justification for
such a stay is “to conserve time anid resources of the parties given the high
likelihood of success of the Motion for Summary Judgment” (Doc. 72, p. 1).
The plaintiff has filed a response in opposition of the motion (Doc. 74),

The defendant’s motion fails on its merits. As set forth in the
Case 8:19-cv-02983-MSS-TGW Document 75. Filed 07/21/21 Page 2 of 2 PagelD 696

court’s Middle District Discovery manual, a movant must satisfy a stringent
standard to obtain a stay of discovery.

Normally, the pendency of a ... motion for
summary judgment will not justify a unilateral
motion to stay discovery pending resolution of the
dispositive motion. Such motions for stay are
rarely granted. However, unusual circumstances
may justify a stay of discovery in a particular case
upon a specific showing of prejudice or undue
burden.

Middle District Discovery (2015) ai 4 I.E.4.

As noted, the defendant’s justification for a stay to the deadlines
is to save time and resources, under the guise that such resources will be
“naught if [the Defendant’s] Motion for Summary Judgment is granted.”
(Doc. 72, p. 2). This is insufficient to grant the extraordinary relief of staying
discovery. It is, therefore, upon consideration,

ORDERED: |

That the Defendant’s Motion to Stay Deadlines (Doc. 72) is

DENIED.

Gay of July,

f

DONE and ORDERED at Tampa, F lorida, this X

2021. |
THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

2
